Citation Nr: 1338130	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  04-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to the service-connected hypertension.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a sleep disorder manifested by insomnia.

9.  Entitlement to service connection for a gastrointestinal disorder.
10.  Entitlement to service connection for a disorder manifested by fatigue.

11.  Entitlement to service connection for a headache disorder, to include as secondary to the service-connected hypertension.

12.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

13.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to June 1979 and from March 1981 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2003 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007 the Veteran testified in a hearing before a Veterans Law Judge regarding the issues on appeal from the rating decision in June 2003.  The Veterans Law Judge who presided at that hearing is no longer active with the Board.  In November 2010 the Board notified the Veteran that he is entitled to another hearing before an active Member of the Board, but he responded in writing in December 2010 that he waives his right to an additional hearing.  See 38 C.F.R. § 20.704(e) (2013).

The issues shown on the title page have been remanded to the RO for additional development on several occasions, most recently in September 2012.  

In August 2013, the Board determined an additional medical comment was required, and requested a medical opinion from a specialist in the Veterans Health Administration (VHA).  This requested opinion was provided in October 2013, with an accompanying memorandum dated in September 2013.  While notice of this opinion has not yet been provided, in light of the fully favorable decision regarding this claim below, there is no prejudice in adjudicating the claim at this time.  See 38 C.F.R. § 20.903.

The Veteran submitted a letter to the Board in October 2012 stating that he wished to open a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Further, as will be discussed below, in this decision the Board is granting the claims of entitlement to service connection for diabetes mellitus and the right and left eye disorders.  Consequently, the May 2011 VA examiner indicated the Veteran was not employed due, at least in part, to his diabetes.  Therefore, as these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Finally, in the Board's prior September 2012 decision, the Veteran's claims of entitlement to service connection for right and left knee disabilities were granted.  The RO issued an implementing rating decision, also in September 2012, and assigned initial disability ratings of 10 percent for the right and left knees.  In a July 2013 statement, the Veteran indicated his disagreement with these initial ratings.  However, the Veteran has not been provided a SOC in response to his timely filed NOD concerning these claims.  Therefore, the Board is remanding the Veteran's claims to the RO via the AMC, to provide the necessary SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The probative evidence links the Veteran's diabetes mellitus, Type II, to his military service.  

2.  The probative evidence links the Veteran's disorders of the left and right eyes, diagnosed as diabetic retinopathy, to his diabetes mellitus, Type II; the preponderance of the evidence shows other disorders of the eye were not present in service or until many years thereafter and is not related to service or to an incident of service origin.  

3.  The Veteran's disorders of the left and right feet are not etiologically related to service.

4.  The Veteran's disorders of the left and right shoulders are not etiologically related to service; arthritis of the shoulders was not manifested during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

5.  The Veteran does not have a chronic sleep disorder or chronic fatigue disorder.  

6.  The Veteran's gastrointestinal disorder is not etiologically related to service.

7.  The Veteran's chronic headache disorder is not etiologically related to service or to the service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, Type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2013).
 
3.  The criteria for service connection for a right eye disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4.  A left foot disorder is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
 
5.  A right foot disorder is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  A left shoulder disorder is not due to or aggravated by service, and incurrence during service of arthritis in the left shoulder may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

7.  A right shoulder disorder is not due to or aggravated by service, and incurrence during service of arthritis in the right shoulder may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

8.  A sleep disorder manifested by insomnia is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

9.  A gastrointestinal disorder is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

10.  A disorder manifested by fatigue is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

11.  A headache disorder is not due to or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duty to notify and assist

In this decision, the Board grants service connection for diabetes mellitus and right and left eye disabilities.  As this represents complete grants of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary for these claims only.  

As to the Veteran's remaining claims, VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran in this case was not provided complete notice prior to the June 2003 rating decision on appeal, in that he was not advised of the disability-rating and effective-date elements of a service connection claim prior to that decision.  However, he was advised of those elements by a letter in October 2006, and the RO subsequently readjudicated the claim.  Where there is a timing defect in a case, VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The readjudication may come in the form of the issuance of a SOC following the issuance of the VCAA notice.  Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34. 

The record reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously reviewed the file and determined that additional medical examinations/opinions should be obtained; this was accomplished by examinations and addenda opinions obtained in November 2012 and May 2013.  The Board has reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran's representative submitted an Informal Hearing Presentation in June 2013 asking the Board to determine whether the November 2012 and May 2013 examinations/opinions cited above had adequately considered the Veteran's lay evidence of symptomatology, as required by the Board's remand in September 2012.  Review of the examination/opinion reports shows that each of the examiners noted the medical histories of the respective disorders to include not just the documented history per treatment records but also the Veteran's subjective history of symptoms.  Further, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

The Court of Appeals for Veterans Claims (Court) had stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The Board finds on careful review that the examination reports of record are adequate and sufficient to support decisions on the issues raised on appeal. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms during and since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal

Applicable Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be presumptively granted for arthritis or for diabetes mellitus that becomes manifest within one year of discharge from service, even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."

Generally, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for diabetes mellitus, Type II

STRs show no indication of diagnosed diabetes or of symptoms associated with diabetes.  

The Veteran executed a self-reported Report of Medical History in September 1993, contemporaneous to his separation examination, in which he denied history of sugar in his urine.  The corresponding Report of Medical Examination shows clinical evaluation of the endocrine system as "normal" and included laboratory findings showing glucose negative in urinalysis.

The Veteran was discharged from service in October 1993.

The Veteran had a VA general medical examination in May 1994 in which his glucose level was 128, slightly higher than the expected range of 80-119.  Diabetes was not diagnosed.

The Veteran was treated at the VA outpatient clinic in June 2001, at which time he denied having diabetes.

The Veteran had a VA preventive health and education consultation in June 2003 in which his glucose level was 249 out of a reference range of 65-109.  The clinician diagnosed diabetes mellitus.  The clinician stated this was a new diagnosis but noted that historically the Veteran had a previous glucose reading of 325 in October 1998.  The Veteran was noted to have a family history of diabetes.

The Veteran had a VA examination in May 2011, performed by an examiner who reviewed the claims file.  The Veteran asserted that he had hypertension for years prior to being diagnosed with diabetes mellitus and accordingly believed that diabetes mellitus was caused by the hypertension.  The examiner stated an opinion that the Veteran's diabetes mellitus was not caused or aggravated by the service-connected hypertension because there is no available medical literature that supports a cause-and-effect or aggravating relationship between diabetes and hypertension.

The Veteran submitted a letter in October 2012 asserting his belief that he was diabetic during service but was not informed at the time.

The Veteran had a VA diabetes mellitus examination in November 2012, performed by an examiner who reviewed the claims file.  The examiner diagnosed current diabetes mellitus Type II and stated an opinion that the disorder did not likely become manifest during service and was not otherwise related to service.  As rationale the examiner stated that careful review of the STRs, to include laboratory studies with glucose values, did not indicate the Veteran met the criteria for diagnosis of diabetes mellitus during service.  The Veteran would have qualified for diagnosis of diabetes mellitus in 1998, although his definitive diagnosis of record was not until 2003. 

Based on these findings, the Board determined additional medical comment was required and requested a medical opinion from a specialist in the VHA in August 2013.  

A September 2013 memorandum from a VHA primary care physician noted he reviewed the Veteran's claims file and resultantly concluded that it is at least as likely as not that the Veteran's current diabetic disease process became manifest during the first year following his discharge from service.  It was noted that normal fasting blood sugars are below 100, and borderline evaluation are between 100-125.  Overt diabetes can be defined if fasting blood sugars are 126 or greater on 2 separate occasions.  As the physician indicated, in this case, despite qualifying elevated blood sugars in the years following separation from service, diabetes was not actually diagnosed until 2003.  The diagnosis of diabetic retinopathy soon after the formal diagnosis of diabetes also suggests his diabetes predated his formal diagnosis by a number of years.  The physician stated that long-term diabetic complications, such as diabetic retinopathy, occur approximately 8 years after discharge on average.  In conclusion, the physician stated that the documentation of dyslipidemia and intermittently elevated blood pressure readings during service, with the eventual development of hyperglycemia within a year of separation from service, represents the typical progression of an individual with metabolic syndrome.  

A subsequent October 2013 opinion from a Board certified endocrinologist confirmed the findings of the primary care physician.  She also concluded that due to the fact the Veteran was diagnosed with diabetes in 2003 and diabetic retinopathy that same year, it very likely means he had diabetes for 10 to 12 years prior to diagnosis.  Therefore, it was her opinion the Veteran had the onset of diabetes either during his last year of military service, or within one year of his separation from active duty.  

As noted above, service connection may be presumptively granted under the provisions of 38 C.F.R. § 3.309(a) for diabetes mellitus that becomes manifest within one year of discharge from service, even if not shown during service.  In this case, even though diabetes mellitus was diagnosed in June 2003, the medical evidence of record, including an opinion from a Board certified endocrinologist, indicates the Veteran at least as likely as not had diabetes in his last year of service, or within one year following his discharge.  

Accordingly, service connection for diabetes mellitus, Type II, is granted.  

Service connection for left and right eye disorders

Service treatment records (STRs) show that in July 1982 the Veteran was treated for a "burning" sensation in the eyes secondary to direct sunlight; the Veteran was treated with eye drops for photophobia.  He was treated for a laceration on the left eyelid in November 1982.  In October 1985 he presented for emergency treatment after being sprayed with JP5 jet aircraft fuel in both eyes; the treatment provided was chemical irrigation of both eyes.  The following day the conjunctivas were clear bilaterally, but an optometry note in October 1985 stated an impression of chemical conjunctivitis in the right eye.  In May 1990 the Veteran was treated for corneal abrasion in the right eye secondary to uveitis.  In June 1990 an ophthalmology consult noted the corneal "abrasion" had not healed and possibly represented a corneal dystrophy, and later in June 1990 he was treated for herpes simplex keratitis (HSK) of the right eye (noted to be resolving).  A clinical examination in January 1993 noted the eyes to be normal (conjunctiva, sclera, cornea, lens and retina).  

The Veteran had a separation examination in September 1993 in which the self-reported Report of Medical History noted previous history of eye trouble but "no problems at present."  The contemporaneous Report of Medical Examination shows clinical evaluation of the eyes as "normal."

The Veteran was discharged from service in October 1993.

The Veteran had a VA general examination in May 1994 in which he complained of an eye that turned blood red and ran with tears; the Veteran stated he would see stars and would almost pass out if he bent over.  Examination of the eyes was normal, and the general medical examiner referred the Veteran for a specialist ophthalmology examination.  

The Veteran subsequently had a VA ophthalmology examination in May 1994 in which his chief complaint was a scarred right cornea, reportedly secondary to getting aircraft fuel in that eye while serving on an aircraft carrier.  The Veteran stated he currently had "flickering" vision in the right eye and that he was very sensitive to light.  The examiner performed an examination of the eyes and noted clinical observations in detail.  The examiner's impression was normal fundi with no evidence of injury.

The Veteran had a VA preventive health and education consultation in June 2003 in which he complained of a corneal abrasion of the right eye, which he attributed to having the eye hit by hydraulic fluid containing metal shavings.  He stated the abrasion had healed but that he sometimes had redness and blurred vision, as well as glare from headlights at night.  He endorsed current irritation in the right eye but denied vision changes, eye pain or diplopia.  The Veteran was referred for an ophthalmology consult.

A VA ophthalmology clinic note dated in December 2003 shows an impression of diabetes mellitus Type II with ophthalmic manifestations and background diabetic retinopathy (BDR), right worse than left, and probable cotton-spot macular edema (CSME) right eye.

The Veteran had a VA ophthalmology clinic appointment in April 2004, primarily to follow-up retinal changes related to the recently-diagnosed diabetes mellitus.  The Veteran complained his eyes still felt dry.  The clinician noted prior history significant for metal shaving blown into the right eye during service.  The clinician performed an ophthalmologic evaluation and noted observations in detail.  The clinical impression was nonproliferative diabetic retinopathy (NPDR) bilaterally, right worse than left, status post intravenous fluorescein angiography (IVFA). 

The Veteran underwent IVFA procedure by a non-VA provider in June 2004, and he underwent IVFA plus focal macular laser (FML) procedure by a non-VA provider in January 2005.  On both occasions the treatments were apparently in response to diabetic retinopathy.  

The Veteran underwent FML by a non-VA provider for CSME of the right eye n April 2005, and he underwent FML by the same provider for CSME of the left eye in February 2006.

The Veteran was treated by the VA eye clinic in June 2005.  The clinical impression was diabetic macular edema (DME) with exudates.

A VA ophthalmology clinic note in April 2006 shows current impression of NPDR in both eyes and early cataracts in both eyes.  A follow-up in June 2006 confirmed diabetic retinopathy.  

A VA ophthalmology clinic note dated in October 2006 showed an impression of status post FML bilaterally, bilateral NPDR and refractive error.

The Veteran testified before the Board in December 2007 that he had chronic blurred vision due to the incident in service in which his cornea was scratched.  He acknowledged that he was also diagnosed with diabetic retinopathy, but testified that his vision problems pre-dated diabetes and accordingly were not related to diabetes.  

A VA ophthalmology note dated in January 2008 notes an impression of bilateral NPDR and bilateral CSME.

In March 2008 the Veteran underwent FML by a non-VA provider for CME in the left eye, and in April 2008 he underwent the same procedure in the right eye.

The Veteran had a VA eye clinic follow-up in August 2008 in which the clinician noted assessment of diabetes mellitus, history of DME and refractive error.

The Veteran had a VA eye examination in May 2011, performed by an examiner who reviewed the claims file.  The examiner performed an examination of the eyes and noted observations in detail.  The examiner diagnosed bilateral pingueculae causing intermittent dry eyes, bilateral cataracts, mild bilateral NPDR and bilateral refractive error and presbyopia.  The examiner stated the pingueculae are fibrous growths that are associated with aging and exposure to the sun and are not caused by active service.  Similarly, cataracts are a natural aging process of the lens and not related to service given that there is no indication of cataracts in STRs.  To the degree that the Veteran and/or the record showed previous history of corneal scars, corneal abrasions from jet fuel or herpes keratosis, those conditions had apparently resolved and were not shown on examination.  Finally, the examiner concluded that diabetic retinopathy is related to diabetes mellitus, not to service.

The Veteran submitted a letter in October 2012 asserting that his problems with his eyes began when he was stationed in Texas in 1982 and was exposed to the glare of the sun, which caused burning and redness, tearing and blurry vision.  Later in service his eyes were splashed with aviation fuel, which caused more irritation and blurring and increased sensitivity to glare.  In 1990 he got a metal shaving into the eye that caused a corneal abrasion that refused to heal properly.  The Veteran was later diagnosed with diabetes and identified with diabetic neuropathy.  

The Veteran had a VA examination of the eyes in November 2012, performed by the same examiner who had performed the earlier examination in May 2011 cited above.  The examiner performed an examination of the eyes and noted the presence of conjunctivitis, cataracts and retinal conditions consisting of retinopathy and maculopathy.  The examiner diagnosed bilateral pingueculae with dry eye and mild bilateral NPDR status post laser treatment.  The examiner stated an opinion that neither disorder is related to service.  In specific regard to the pingueculae, the examiner reiterated that such condition is associated with aging and with sun exposure.  The Veteran was shown in STRs as having complained in July 1982 of photophobia when he was out in the sun, which was treated by issuing sunglasses and artificial tears; the Veteran was instructed at the time to return to clinic if the problem persisted but there are no subsequent complaints of photophobia of record.  Whereas the diagnosis of pingueculae occurred in 2011, many years after the Veteran's in-service complaint of photophobia, it is not likely that pingueculae were caused by or related to service.  

Finally, the September and October 2013 VHA primary care and endocrinologist both noted the diagnosis of diabetic retinopathy in 2003.  While these requested opinions were not obtained in connection with the Veteran's claims pertaining to his eyes, the VHA specialists nevertheless associated the diabetic retinopathy with the Veteran's diabetes mellitus.  

Review of the evidence shows the Veteran has one or more currently-diagnosed eye disorders to include diabetic retinopathy with macular edema, pingueculae, cataracts and refractive error.  Refractive error is not a disability within the meaning of the law providing compensation benefits; see 38 C.F.R. § 3.303(c).  In regard to the other disorders of the eye, the first element of service connection - medical evidence of a disability - is shown.  

However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The Board finds that based on the evidence discussed above, the Veteran's diagnosed diabetic retinopathy is secondary to his now service-connected diabetes mellitus.  The May 2011 VA examiner specifically found that diabetic retinopathy is related to diabetes mellitus.  This was also confirmed by the September and October 2013 VHA opinions.  Therefore, service connection for diabetic retinopathy of the right and left eyes is warranted.  

However, with respect to the remaining diagnosed disorders of macular edema, pingueculae, and cataracts, the file in this case contains VA examination reports dated in May 2011 and November 2012 stating these eye disorders are not due to service; these opinions are not contradicted by any other medical opinion of record.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board finds the examiner who provided the opinions cited above was demonstrably fully informed of the pertinent factual premises of the case; he also provided fully-articulated opinions that were supported by reasoned analyses.  The examination reports are accordingly probative under the criteria of Nieves-Rodriguez, 22 Vet. App. 295, 303-304, and may be relied on by the Board.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran reports injuries during service, and symptoms during and after service, his lay history is considered to be competent.  Layno, 6 Vet. App. 465, 469.  The Veteran is therefore deemed to be competent to report a cornea scratch during service and a jet fuel splash during service, and in fact these incidents are documented in STRs.  The Veteran is also competent to report photophobia in service, and these reports were considered to be competent and credible by the VA examiner.  Accordingly, the Veteran is shown to have had treatment in service for eye problems including injury.

However, the evidence of record shows the Veteran's various eye complaints, including corneal scratch, resolved prior to discharge from service.  This is demonstrated by the clinical examination in January 1993 and the separation examination in September 1993 that both stated the Veteran's eyes were normal.  This is also demonstrated by the VA ophthalmology examination in May 1994 that showed normal fundi with no evidence of injury.  On several occasions after discharge from service the Veteran was referred for VA ophthalmology examinations to determine if he had any residuals of a scratched cornea, but no such residuals were shown on examination.  The Veteran's post-service eye disorders are shown instead to be due to the natural process of aging (pingueculae and cataracts).

The Veteran has asserted his personal belief that his eye problems are due to service, but the etiology of an eye disorder is a complex medical question that is not within the competence of a layperson.  Kahana, 24 Vet. App. 428 (2011).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

In sum, based on the evidence and analysis above, the Board has found the Veteran does not have a disorder of the left or right eye, other than diabetic retinopathy of the right and left eyes that is due to or aggravated by service.  Accordingly, the criteria for service connection for these disorders are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for left and right foot disorders

STRs show that in February 1988 the Veteran was treated for athlete's foot (tinea pedis) on both feet.  In November 1983 he was treated for a wart and crack on the last toe of the left foot; the clinical impression was verucca plantar and tinea pedis.    

The Veteran executed a self-reported Report of Medical History in September 1993, contemporaneous to his separation examination, in which he denied history of previous foot problems.   The corresponding Report of Medical Examination shows clinical evaluation of the feet and lower extremities as "normal."
 
The Veteran was discharged from service in October 1993.

The Veteran had a VA general examination in May 1994 in which he reported having had a frostbitten right foot during service, although he was uncertain if this really happened.  However, he denied residuals of frostbite.  He also reported corns on both feet, but denied any real problem with the feet currently.   The examiner noted the feet to be normal bilaterally on examination. 

The Veteran had a VA preventive health and education consultation in June 2003 in which he endorsed foot pain.  He was referred for an orthopedic consult.

The Veteran had a VA podiatry clinic consult in January 2004 consequent to his newly-diagnosed diabetes mellitus and reported foot pain.  Vascular and dermatologic examinations of the feet were unremarkable.  Neurologic examination was significant for occasional subjective tingling sensations.  Orthopedic examination of the feet was significant for plantar fibroma on the right. 

The Veteran had a VA podiatry follow-up in January 2005.  Vascular, dermatologic and neurologic examinations of the feet were unremarkable.  Orthopedic examination of the feet was remarkable for bilateral plantar fibromas.

The Veteran had VA podiatry follow-ups in October 2006, April 2007 and October 2007 in which vascular examination of the feet was unremarkable.  Dermatologic examination of the feet was remarkable for small fibrous nodules plantar, bilaterally but left more painful than right.  Orthopedic examination of the feet was remarkable for bilateral plantar fibromas, small but getting more painful.  Neurological examination of the feet was remarkable for occasional subjective tingling sensations.  The clinical impression was diabetes and bilateral plantar fibromas.

The Veteran testified before the Board in December 2007 that his foot problems consisted of painful cysts on the soles of his feet and painful areas across the tops of his feet.  The Veteran asserted his plantar warts were not present during service but began during service, associated with activity on the flight deck of an aircraft carrier that required the Veteran to stand with an awkward posture.

The Veteran had a VA examination of the feet in November 2008, performed by a physician who reviewed the claims file and noted the Veteran's documented medical history in detail.  The examiner also reported the Veteran's subjective symptoms in detail.  Clinical examination revealed no evidence of current tinea pedis or plantar warts or residual plantar warts.  Examination of the feet was remarkable only for some nonspecific post-inflammatory hyperpigmentation on the soles of the feet, but no evidence of actual eczema.  The examiner stated that the currently-observed hyperpigmentation was not residual to or caused by tinea pedis or plantar warts in service.  The examiner also stated that the mild bilateral plantar fibromatosis that had been observed in October 2007, and resulting in current deep subcutaneous plantar nodules that were barely palpable, were not the result of foot conditions in service.  

The Veteran presented to the VA podiatry clinic in October 2010 for diabetic foot examination.  Dermatological examination was remarkable for tinea and thick, yellow nails.  Vascular, neurological and orthopedic examinations of the feet were unremarkable.  The clinical impression was onychomycosis and diabetes mellitus. 

The Veteran had a VA examination of the feet in May 2011, performed by a physician who reviewed the claims file.  The Veteran stated that during service he had foot pains and was treated for warts and for skin infection between the toes.  The Veteran reported using an antifungal cream to prevent infection since being diagnosed with diabetes mellitus; he also complained of pain, stiffness and swelling associated with protracted standing or walking as well as at rest.  The examiner performed a clinical examination of the feet and noted observations in detail.  Under "diagnosis" the examiner stated there was no evidence of active tinea pedis or plantar warts, or residuals of such conditions, on current examination, so a more precise opinion could not be rendered.  The examiner also stated the Veteran was found on examination to have mild pes planus, likely due to the Veteran's obesity and not due to service.

The Veteran submitted a letter in October 2012 asserting that during service he was treated for verucca plantar, tinea pedis, wart and crack on the last toe.  He reported continued problems with athlete's foot (tinea pedis) and enclosed an October 2010 prescription for an antifungal cream.  
 
In November 2012 an addendum opinion was issued by the VA physician who had performed the May 2011 examination cited above.  The examiner was requested to state whether the VA examination in 2008 had shown flexor tendonitis that was due to or aggravated by service, but the examiner stated that flexor tendonitis was not shown in service and was not diagnosed in the 2008 VA examination cited.  The examiner also stated that the Veteran did not have pes planus during service that was related to his in-service obesity, as demonstrated by the fact that the condition was not shown in STRs and was not identified until 2011 as an incidental finding.

Review of the evidence above shows the Veteran had treatment in service for athlete's foot and for a plantar wart (verucca), but his feet were normal on separation from service as shown by the separation examination in September 1993 and the VA examination in May 1994.  Thereafter, there was no further clinical indication of foot problems until a plantar fibroma was identified in January 2004. 

The Veteran asserts having been treated for tinea pedis (athlete's foot) in service and has complained about recurrent tinea pedis since discharge from service, but there is no clinical evidence of tinea pedis since service.  Also, the examiner in November 2008 found no residuals of tinea pedis, and the examiner in May 2011 stated the Veteran did not have current tinea pedis or plantar fibromas, or residuals of either, on examination.  The Board finds at this point that the examination report in November 2008, and the examination report in May 2011 with addendum issued in November 2012, both meet the test for probative value articulated in Nieves-Rodriguez.  Accordingly, while the Veteran was shown to have had tinea pedis and plantar fibroma during service, service connection is not warranted for those conditions.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no claim).
.  
The VA examiner in May 2011 made an incidental finding of pes planus as due to current obesity, but the same examiner stated in November 2012 that the Veteran's pes planus was not due to obesity during service.  This is consistent with all clinical evidence of record, which is silent in regard to pes planus prior to November 2011.

The Board has considered the lay evidence offered by the Veteran, to include his testimony before the Board.  An injury during service may be verified by lay statements, but the presence of a current disability requires a medical diagnosis, and, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, 7 Vet. App. 498.  The Veteran simply is not shown to have a current residuals of a disorder of the feet that became manifest during service, and the competent and uncontroverted medical opinion of record shows that his current disorder of the feet are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims for service connection for disabilities of the left and right feet must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for left and right shoulder disorders

STRs show that in January 1989 the Veteran was treated for a contusion on the right chest and shoulder and the left abdomen after being struck in the right pectoralis region by an errant arresting hook; the clinical impression was "no obvious injury."  In February 1991 the Veteran was treated for right shoulder pain after being involved in a motor vehicle accident (MVA); the clinical impression was mild muscle strain of the right trapezius. 

The Veteran executed a self-reported Report of Medical History in September 1993, contemporaneous to his separation examination, in which he denied history of previous "trick" or painful shoulders.  The corresponding Report of Medical Examination shows clinical evaluation of the upper extremities as "normal."

The Veteran was discharged from service in October 1993.

The Veteran had a VA general examination in May 1994.  The examination report is silent in regard to any complaints regarding the shoulders or any observed abnormality of the shoulders.  The upper extremities were noted to have full range of motion. 

X-ray of the left shoulder in December 2000, performed by a non-VA provider, showed degenerative changes in the left acromioclavicular (AC) joint.  

The Veteran had a VA preventive health and education consultation in June 2003 in which he reported having injured his shoulders while working at a supermarket in November 2000; the Veteran reported he had been ordered to lift a heavy item and that he subsequently developed "paralysis" in the left shoulder and bilateral shoulder pain.  He stated he had been treated by a worker compensation physician, who had diagnosed arthritis in the shoulder.  The Veteran was referred for an orthopedic consult.    

The Veteran had a VA orthopedic consult in September 2003 to follow-up his complaint of right shoulder pain.  The Veteran reported having been injured in 1987 when the tail hook of an aircraft struck his right sternum; X-rays in service were negative but he had subsequent pain and popping in the right sterno-clavicular joint; he also had pain in the right shoulder but this could be referred pain.  The clinician observed an old dislocation in the right sterno-clavicular (SC) joint with marked clicking; the right shoulder was stiff but had full range of motion if given time. The clinician entered an impression of "old s-c dislocation" and directed that X-rays be taken of the SC joint and right shoulder joint.

A VA orthopedic consult in December 2003 states that X-rays of the shoulder, SC joint and cervical spine were negative but the Veteran continued to have difficulty at work especially with lifting, pushing and pulling.  Additional X-rays were requested to follow up a provisional diagnosis of impingement syndrome.  

The Veteran submitted a statement in support of claim in April 2004 asserting that his claimed right shoulder disorder was caused by the accident in which he was struck by an arresting hook.  The Veteran asserted his problem had been going on ever since that accident.

The file contains a February 2005 treatment note by the VA orthopedic surgery clinic stating the Veteran presented complaining of right shoulder pain for about two years.  The Veteran stated he injured himself while pulling heavy objects but also complained of something moving inside his chest since being hit by an aircraft tail hook.  Examination of the left SC joint showed no obvious deformity; there was a clicking sound on shoulder ROM but the joint did not dislocate.  The right shoulder had limited external rotation and abduction but no obvious deformity.  X-rays showed degenerative joint disease (DJD) of the right AC joint.   The clinical impression was painful right SC joint and adhesive capsulitis with DJD of the AC joint.  The Veteran was advised to pursue physical therapy to address his capsulitis.

A VA physician posted an addendum in March 2005 to the February 2005 surgical note cited above.  The physician stated that the Veteran had adhesive capsulitis, also called "frozen shoulder."  There was disagreement as to whether the Veteran actually had arthritis demonstrated by X-ray, but diagnosis of arthritis would in any case have no effect on the treatment plan. 

The Veteran was treated by Accident Care and Wellness Clinic during the period June-October 2005 for bilateral shoulder pain, reportedly consequent to a workplace accident in December 2000.  The Veteran reported he had injured his left shoulder at work but then injured the right shoulder by over-compensating.  The Veteran denied any previous shoulder trauma.   

A VA treatment note in January 2006 states the Veteran had recently undergone magnetic resonance imaging (MRI) of the right shoulder by a non-VA provider.  The impression was degenerative arthrosis of the AC joint and no evidence of rotator cuff tear or bursitis.  Adhesive capsulitis could not be ruled out by MRI.

The Veteran testified before the Board in December 2007 that since the accident in service, in which he was hit by an aircraft tail hook, his collarbone would shift in-and-out.  He also complained of limitation of motion of the arm and shoulder.  The Veteran testified he had another shoulder injury in service, associated with an MVA, but stated that he did not have any problems residual to that accident.  The Veteran testified that his shoulder injury at the supermarket was not significant and that he had been having shoulder problems long before that.

The Veteran had a VA examination of the right shoulder in November 2008, performed by a physician who reviewed the claims file and noted the Veteran's documented medical history in detail.  The examiner also reported the Veteran's subjective symptoms in detail, as well as clinical observations during examination.  The examiner diagnosed adhesive capsulitis of the right AC joint, likely due to poorly-controlled diabetes mellitus because adhesive capsulitis is known to occur in the joints of diabetics (in the shoulder in most often occurs in the right glenohumeral joint but may also occur in the right AC joint).  The examiner stated the Veteran's right shoulder disorder was not due to the 1989 arresting hook incident, in which no actual injury to the right shoulder was described, and was not due to the MVA in February 1991 because current examination showed that any residuals to that MVA had resolved.  

The Veteran had a VA orthopedic consult in July 2010 for complaint of knee pain and shoulder pain.  In regard to the shoulders, he complained of painful shoulders bilaterally and paralysis of the left shoulder due to injury.  X-rays showed arthritis of the bilateral AC joints, a suggestion of bilateral impingement and arthrosis of the right SC joint.  

The Veteran had a VA examination of the shoulders in May 2011, performed by a physician who reviewed the claims file.  The Veteran described having been hit in the right front of the shoulder (pointing to the sternal notch) by an aircraft tail hook in service.   He denied any subsequent injury to the right shoulder and reported intermittent right shoulder pain since the in-service incident.  The examiner was unable to reproduce subjective pain at the SC joint; the examiner also stated the Veteran made poor effort during the examination and that the Veteran's subjective complaints appeared to be out of proportion to objective examination findings.  The examiner noted that X-ray in May 2010 had shown mild osteoarthritis of the right AC joint.  The examiner stated an opinion that the right shoulder disability was not caused by, aggravated by or a result of active service or the service-connected hypertension.  The examiner stated as rationale that the osteoarthritis was first documented many years after the Veteran was discharged from service, during which he had multiple intervening injuries.  The examiner also stated there is no medical literature that supports a cause-and-effect relationship between hypertension and current mild osteoarthritis.

The Veteran submitted a letter in October 2012 asserting that his right shoulder problem began when he was struck in the area of the SC joint by an arresting hook.  He subsequently developed pain, swelling and stiffness of the AC joint, and to be able to move the right shoulder he had to snap the AC joint like snapping a stick.  He also began to have problems during service with the left AC joint although he did not know what was going on.        
  
The Veteran had a VA examination of the left shoulder in November 2012, performed by an examiner who reviewed the claims file.  The Veteran was unable to articulate a specific injury to the left shoulder during service; it was consequent to his workplace nerve injury in 2000 that he was discovered to have degenerative arthritis in the left shoulder.  The examiner performed a clinical examination of the left shoulder and recorded observations in detail.  Based on examination the examiner diagnosed left shoulder AC osteoarthritis with impingement syndrome.  The examiner stated an opinion that the Veteran's left shoulder disorder is not likely related to service.  As rationale, the examiner noted that STRs do not show an injury to that shoulder during service.  The notation of arthritis that was made in December 2000 was probably an incidental finding, since a repeat of the left shoulder X-ray in September 2003 did not show arthritis; X-rays in May 2010 subsequently showed osteoarthritis in the AC joint.  The Veteran's aging, occupational and normal daily activities were consistent with the progression of degenerative changes.  There is no objective evidence the claimed left shoulder condition was caused by, started in, or is otherwise related to active service.

Review of the evidence confirms the Veteran was struck by an arresting hook in January 1989 and that he had a mild muscle strain of the right trapezius in February 1991.  Accordingly, he is shown to have been treated during service for complaints regarding the right shoulder; there is no indication of any complaint regarding the left shoulder.  

The Veteran's upper extremities were normal on examination at discharge in September 1993 and there was no subjective or objective indication of a shoulder disorder during VA examination in May 1994.  The Board accordingly finds at this point that arthritis of the left and/or right shoulders was not manifested during service or to a compensable degree within the first year after discharge from service.  Entitlement to service connection for arthritis as a chronic disability under the criteria of 38 C.F.R. § 3.309(a) is not shown.

The VA medical examination report in November 2008 demonstrates that the Veteran's right shoulder disorder is not etiologically related to service, and the VA examination report in November 2012 provides a similar opinion in regard to the left shoulder.  Both examination reports meet the criteria for probative value articulated in Nieves-Rodriguez, and neither opinion is contradicted by any other medical evidence of record.

The Veteran has asserted that his right shoulder problems have been continuous since the arresting hook accident.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's account of continuous shoulder pain since the arresting hook incident to be not credible because such account is internally inconsistent with his denial or painful or "trick" shoulder at the time of his separation examination in September 1993 and with his assertion to Accident Care and Wellness Clinic that he had no shoulder trauma prior to the workplace accident in November-December 2005 and that his right shoulder problems were due to overcompensation from his workplace-related left shoulder injury.  His account of continuous shoulder problems since service is also inconsistent with the VA examination in May 1994 in which the upper extremities were essentially normal on examination and no complaint regarding the shoulders was noted.  Finally, the VA examiner in November 2008 stated a medical opinion that the injuries incurred in service (arresting hook contusion and MVA-related trapezius strain) had resolved. 

In sum, based on the evidence and analysis above, the Board has found the Veteran does not have a disorder of the left or right shoulder that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for a gastrointestinal disorder

STRs show that in March 1984 the Veteran underwent laparoscopic surgery for an incomplete bowel obstruction; the surgery was apparently successful and resulted in no observed complications.  There are no other notations regarding digestive complaints.  The Veteran had a separation examination in September 1993 in which the self-reported Report of Medical History noted previous history of adhesions secondary to appendectomy, but the contemporaneous Report of Medical Examination shows clinical evaluation of the abdomen and viscera as "normal."

The Veteran was discharged from service in October 1993.

The Veteran had a VA general medical examination in May 1994 in which the examiner noted there were no symptoms referable to the upper or lower digestive tract, and no symptoms since his laparotomy for intestinal obstruction.  The Veteran was noted to be markedly obese, which made internal organ observation almost impossible.    

In April 2003 the Veteran was treated by Shands Hospital for abdominal pain.  The Veteran reported a history of previous episodes that he had treated with an over-the-counter antacid.  The final diagnosis was acute mid-abdominal pain of unknown etiology.

The Veteran had a VA preventive health and education consultation in June 2003 in which he denied abdominal pain, nausea/vomiting, constipation or diarrhea.  Examination of the abdomen was unremarkable.  

The Veteran had PCC follow-ups in October 2004, November 2005, July 2006, May 2007, July 2008 and January 2010 in which he again denied abdominal pain, nausea/vomiting, constipation, or diarrhea.  Examination of the abdomen was again unremarkable on each of these occasions.

The Veteran presented to the VA PCC in September 2010 complaining of a two-month history of diarrhea, preceded by history of constipation.  Examination of the abdomen was unremarkable.  The clinical impression was infrequent loose bowel movements.

The Veteran had VA PCC follow-ups in November 2010 and April 2011 in which the clinician noted the recent episode of diarrhea.  However, the Veteran denied current abdominal pain, nausea/vomiting or constipation, and examination of the abdomen was unremarkable.

The Veteran submitted a letter in October 2012 asserting that he had gas pain during service, characterized as gastritis.  These problems resolved to some degree after his stomach surgery but did not completely resolve, and the Veteran continued to have intermittent gas pain after discharge from service.

The Veteran had a VA gastrointestinal examination in May 2013, performed by a physician who reviewed the claims file.  The Veteran complained of abdominal bloating and gas pains, with alternating diarrhea and constipation.  He stated his problems began during service as gas pains.  After surgery in 1984 the symptoms improved somewhat but thereafter gas pains recurred during service.  The Veteran was reluctant to seek treatment for fear of being put out of the service for going on sick call too much.  The examiner performed a clinical examination and noted observations in detail.  

The examiner diagnosed intermittent gas/bloating with alternating constipation and diarrhea; he also diagnosed partial small bowel obstruction in 1984 due to adhesions from a pre-service appendectomy, and hemorrhoids (for which the Veteran is service-connected).  The examiner stated the question of a relationship between the current disorder and service could not be answered without resorting to speculation because medical treatment records do not reflect the Veteran's reported longstanding history of episodic gas and bloating with alternating constipation and diarrhea.  It is possible that these nonspecific symptoms have been present but not severe enough for ongoing specific medical attention; medical treatment during an actual episode of gas/bloating might result in a more definitive diagnosis.  Also, the medical record is silent in regard to current diagnosis of an adhesion-related condition.  The symptoms reported by the Veteran are consistent with chronic low-grade partial bowel obstruction, which can result in persistent nonspecific symptoms for years without definitive diagnosis, but clinical findings on examination were not consistent with a current partial small bowel obstruction.  Finally, it would be speculative to opine the degree to which each abdominal surgery (the pre-service appendectomy or the in-service lysis of adhesions) had contributed to any current or future adhesion-related conditions since peritoneal adhesions, with possible bowel obstruction, are a known potential result of intra-abdominal surgery.

Review of the evidence shows the Veteran had abdominal surgery in service in March 1984.  However, there is no subsequent mention in STRs of abdominal complaints, and the separation examination showed evaluation of the abdomen as normal.  Further, the VA examination in May 1994 found no current evidence of residuals of adhesions.  

The VA examiner in May 2013 stated it would be speculative to make an association between the Veteran's surgery in service and his current complaints.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner explained in this case that the Veteran's reported symptoms are possibly consistent with previous surgery for adhesions, but this could not be established in the absence of evidence of symptoms since such surgery.  

The Board finds that the opinion cited above meets the criteria for probative value articulated in Nieves-Rodriguez and is not contradicted by any other medical evidence of record.  

The Veteran has asserted by lay evidence that he had continuing symptoms (primarily "gas pain") after surgery in 1984 and continuing until the present, but these assertions are inconsistent with the totality of the record and accordingly not credible.  Following discharge from service in 1993 there was no indication of digestive problems until April 2003, at which time the Veteran had a single episode of digestive complaints characterized as "acute mid-abdominal pain of unknown etiology."  Thereafter, the Veteran specifically denied abdominal pain in numerous VA PCC visits during the period June 2003 through January 2010.  It was not until September 2010 that the Veteran presented with the symptoms cited by the VA examiner as being possibly consistent with abdominal adhesions.  The Board accordingly finds the record does not show by competent, credible evidence that the Veteran has had continuous or recurring residuals of his in-service surgery, or that he has a current gastrointestinal disorder that is otherwise due to or aggravated by service.

In sum, based on the evidence and analysis above, the Board has found the Veteran does not have a gastrointestinal disorder that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for a disorder manifested by fatigue and/or insomnia 

STRs, to include the separation examination, show no complaints of fatigue or insomnia/sleep disorder.   The Veteran executed a self-reported Report of Medical History in September 1993, contemporaneous to his separation examination, in which he denied history of frequent trouble sleeping.  The corresponding Report of Medical Examination shows clinical psychiatric and neurological evaluations as "normal."

The Veteran was discharged from service in October 1993.

The Veteran had a VA general examination in May 1994.  The examination report is silent in regard to any current problems related to fatigue or insomnia.

The Veteran had VA PCC evaluations in June 2003, October 2004, November 2005, July 2006, May 2007, July 2008, January 2010, November 2010 and April 2011 in which he specifically denied current fatigue or insomnia.

The Veteran submitted a letter in October 2012 asserting that during service in 1992-1993 he was diagnosed with fatigue, depression, and stress due to an ongoing situation balancing his family situation (single parent with four children) and his service responsibilities.  This situation also caused the Veteran to not get any sleep for days at a time, and continued until the Veteran left the service.   After discharge from service the Veteran continued to have trouble sleeping due to his joint pain in the shoulders, hips, back, knees and feet.  Along with this letter he enclosed an article by the Mayo Clinic on the subject of insomnia, stating that insomnia may be related to stress, anxiety, depression or medication.

The Veteran had a VA examination for chronic fatigue syndrome in November 2012, performed by an examiner who reviewed the claims file. The Veteran stated that during service he had debarked in Turkey to "look around" but did not assert service in Southwest Asia during the Persian Gulf War (accordingly, a question of fatigue/insomnia as due to an undiagnosed illness or chronic multisymptom illness of unknown etiology, also known as "Gulf War Syndrome," is not raised).  The Veteran stated he began to experience fatigue during service that was associated with stress related to his family situation and job pressure.  The examiner noted that review of the file showed that during service the Veteran was undergoing significant marital problems and child custody issues, but the Veteran had since remarried and his children were now grown and independent.  Based on interviewing the Veteran the examiner stated the Veteran did not have chronic fatigue syndrome.  Regarding the Veteran's symptoms in service (working long hours and having four young children at home) this was situational and psychological fatigue that was not unexpected.

The Veteran also had a VA mental disorders examination in November 2012, performed by a psychiatrist who also reviewed the claims file.  The examiner stated the Veteran had no current or previously-diagnosed mental disorder.  The examiner noted entries in STRs showing mental health treatment for suicidal ideation that also cited exhaustion due to current job and family stresses.  The examiner stated an opinion that the Veteran does not have a current sleep disorder but rather exhibits very poor sleep hygiene.  The Veteran denied feeling depressed and convincingly denied any ideas, plans or attempts to harm himself or others.

The Board finds that the examination reports cited above meet the criteria for probative value articulated in Nieves-Rodriguez and are not contradicted by any other medical evidence of record.  

Review of the evidence shows the Veteran is not shown to have a diagnosed disorder resulting in symptoms of insomnia/sleep disorder or fatigue (for example, the Veteran is not diagnosed with chronic fatigue syndrome).  To the degree that he had such symptoms during service, manifested either as inability to sleep or as fatigue, the medical opinion of record states that these were due to situational stress.  This is consistent with the post-service treatment record, in which the Veteran did not report fatigue or insomnia during VA examination in May 1994 and specifically denied current fatigue or insomnia during VA PCC evaluations performed during the period June 2003 through April 2011.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  As there is no indication of a current underlying medical or psychiatric disorder resulting in insomnia or fatigue, the Board finds that a claim of service connection for those symptoms is not raised and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for a headache disorder 

STRs show no complaints of chronic headaches.  The Veteran executed a self-reported Report of Medical History in September 1993, contemporaneous to his separation examination, in which he denied history of frequent or severe headaches.  The corresponding Report of Medical Examination shows clinical neurological evaluation as "normal."

The Veteran was discharged from service in October 1993.

The Veteran had a VA general examination in May 1994.  The examination report is silent in regard to any current headache disorder.

The Veteran had a VA preventive health and education consultation in June 2003 in which he denied headaches.  Thereafter, he had VA PCC follow-ups in October 2004, November 2005, July 2006, May 2007, July 2008, January 2010, November 2010 and April 2011in which he again specifically denied headaches.

The Veteran submitted a letter in October 2012 asserting that he began having headaches in service in 1984, associated with increased blood pressure.  After the incident with the arresting hook he had frequent headaches on the right side of the head.  After service the headaches decreased once the Veteran began to take medication for blood pressure, but he continued to experience headaches in conjunction with right shoulder pain.

The Veteran had a VA examination for headache disorder in November 2012, performed by an examiner who reviewed the claims file.  The Veteran reported he began having headaches and nosebleed in service, and that these symptoms appeared to be related to his blood pressure.  He also reported headaches and neck pain associated with being hit by the arresting hook.  The Veteran also described the frequency and severity of his current headaches, but was very vague in doing so.  Based on clinical examination the examiner was not able to diagnose the Veteran's headaches as migraine, tension or muscular headaches, but rather characterized his headaches as "other headache syndrome."

The examiner stated an opinion that the Veteran's claimed headache disorder did not likely have its onset in service or that it is otherwise related to active service.  As rationale, the examiner noted that the STRs are silent in regard to headaches and that the Veteran consistently denied headaches during clinical examinations after discharge from service.  Addressing whether the Veteran's headaches are associated with the service-connected hypertension, the examiner stated that hypertensive headaches are related to vascular dilation or stretching and are transient, acute episodes rather than the primary or persistent brain disorder of a headache syndrome.   

The Board finds that the examination report cited above meets the criteria for probative value articulated in Nieves-Rodriguez and is not contradicted by any other medical evidence of record.  

Review of the evidence shows the Veteran has subjective recurrent headaches, but does not show that he has a diagnosed chronic headache disorder that is etiologically related to service.  In that regard, he specifically denied history of frequent or severe headaches during his separation examination in September 1993, and he denied current headaches in all VA PCC visits during the period June 2003 through April 2011.  

Headaches may arguably be associated with the Veteran's service-connected hypertension, but the VA examination demonstrated that the Veteran's subjective headaches for which he seeks service connection are not of the type associated with hypertension.  Accordingly, service connection on a secondary basis is not warranted.

In sum, based on the evidence and analysis above, the Board has found the Veteran does not have a headache disorder that is etiologically related to service or to the service-connected hypertension.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for diabetes mellitus, Type II is granted.  

Service connection for a left eye disorder is granted.

Service connection for a right eye disorder is granted.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a disorder manifested by fatigue is denied.

Service connection for a headache disorder is denied.


REMAND

As stated in the Introduction, a September 2012 rating decision assigned the Veteran initial disability ratings of 10 percent for the right and left knees, following the Board's grant of service connection for these disabilities in September 2012.  In a July 2013 statement, the Veteran indicated his disagreement with the assignment of these initial ratings.  Therefore, on remand, the RO/AMC must send him an SOC in response to his timely notice of disagreement concerning the assignment of 10 percent disability ratings for the right and left knee disabilities.  He must then be given time, in response to the SOC, to complete the steps necessary to perfect his appeal of these additional claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.  Because of the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board must remand, rather than refer, these claims.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC concerning his claim of entitlement to initial disability ratings in excess of 10 percent for right and left knee disabilities.  Advise him that he must file a timely substantive appeal (VA Form 9 or equivalent) in response to the SOC to perfect an appeal to the Board concerning these claims.

2.  If, and only if, he perfects his appeal of these claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


